DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archdale (GB 2,488,998). Regarding claim 28,  Archdale teaches an insert 1 for a cooking pan comprising a base 1A, and a plurality of ridges 3 provided along the base defining a plurality of longitudinal channels between ridges having a generally semi-circular profile in cross-section (figure 4), wherein the ends of the ridges .

Regarding claim 29, the outer sides of the outer ridges have a generally quarter circular profile in cross-section (figure 4).

Regarding claim 30, the ridges 3 have a generally quarter circular profile in cross-section at each end (figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 13, 31 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Archdale (GB 2,488,998) in view of Gotsis et al. (U.S. 2012/0031918).  Regarding claim 1, Archdale teaches a cooking pan 1 comprising a base at 1A, one or more side walls at 1B surrounding and extending upwardly from the base (figures 1 and 2), and a plurality of ridges at 3 extending along the pan and defining longitudinal channels 4, wherein the ends of the ridges (shown generally at lead line 3 .
Archdale discloses the claimed invention except for the pan is circular, and the transverse channel extends annularly.  Gotsis et al. teaches that it is known to construct a pan with a square shape such that the pan has longitudinal side walls and transverse side walls which would form transverse channels (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pan of Archdale with the square shape taught by Gotsis et al., such that the pan has longitudinal side walls and transverse side walls forming transverse channels, in order to provide an alternative shape that may be stored more effectively in a manner that saves space, and since there is no evidence that this particular configuration is significant, in addition the prior art round shape would perform equally well.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 2, the longitudinal channels have a generally semi-circular profile in cross-section (figure 4; page 5 lines 14-19).

Regarding claim 3, the cooking pan has longitudinal side walls in the direction of the ridges and transverse side walls transverse to the ridges, as modified by Gotsis et al. above.


Regarding claim 5, the ends of the ridges and the interior walls of the transverse side walls (of modified invention) are profiled so as to form partial transverse channels having a generally semi-circular profile in cross-section (taught by Archdale; figure 5).

Regarding claim 6, the channels have a diameter of between 18 to 50mm, as disclosed on page 6 lines 25-29.

Regarding claim 12, the 4 longitudinal channels are channels U, V, W, and X, shown in figure 4.

Regarding claim 13, the 6 longitudinal channels are channels U, V, W, X, Y and Z, shown in figure 4.

Regarding claim 31, Archdale discloses the claimed invention except for the pan is circular, and the sidewall extends annularly.  Gotsis et al. teaches that it is known to construct a pan with a square shape such that the pan has longitudinal side walls and transverse side walls which would form transverse channels (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pan of Archdale with the square shape taught by Gotsis et al., such that the pan has longitudinal side walls and transverse side walls forming transverse channels, in order to provide an alternative shape that may be stored more effectively in a manner that saves space, and since there is no evidence that this particular configuration In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
Regarding claim 32, the interior side walls of the pan have a generally quarter circular profile in cross-section (figure 4).

Allowable Subject Matter
Claims 14-17 and 21-23 are allowed. 

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. The amendment filed August 16, 2021 is sufficient to overcome the rejection under 35 U.S.C. 112, set forth in the previous Office Action. Applicant argues that Archdale does not teach transverse channels.  The pan of Archdale has been modified above to have a square shape.  Such a modification would provide a pan with longitudinal and transverse sidewalls, and would form transverse channels since the channels extends about the perimeter of the pan.
Applicant argues that Archdale does not teach that the transverse channel is dimensioned to receive a sausage.  It is the examiner’s position that the transverse channels of Archdale are capable of receiving a sausage, since sausages come in a variety of sizes.
Applicant argues that the secondary reference of Gotsis et al. does not teach that the longitudinal channels are open into the transverse channels.  The secondary reference of Gotsis et al. is applied in the rejection only for the teaching of forming the pan with a square shape.  The primary reference of Archadale teaches that the longitudinal channels are open to the transverse channel, and this feature is not modified by Gotsis et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736